SUMMARY
The examiner indicated that any and all amended claims will be searched.
The examiner indicated that claim 2 and claims depending therefrom will be searched upon submission of amended claims.  If the amended claims overcome the previous rejections under section 112 and no additional prior art is identified allowable subject matter may be identified (this would require any remaining claims for which no allowable subject matter has been identified to be canceled).
Regarding 112’s:
	Claim 7 has a method of using without active use steps (i.e. wherein the modified carbon material is combusted).  Claim 7 ALSO is a method separate and distinct from the method of Claim 2 from which it depends.  As such a method of using such as by steps of combusting must be a separate claim.  
The examiner notes that the composition of claim 7 may be set forth as product by process and made part of an amended method claim such as a method of combustion will be considered withdrawn by virtue of election by original presentation.  IF the product by process claim/product is allowable subject matter and appropriately set forth in the method claim, the applicant may consider requesting rejoinder.
Claim 8 recites a water insoluble modifier.  This claim depends from claim 2.  No water insoluble modifier is previously recited.  It appears that this is a property of the CuO and not an actual step of a process to further limit the method of claim 2.  Applicant will consider canceling this claim.

Claim 1:  Applicant may wish to recite properties of the reactants and/or product provided support for same is set forth in the original filing.  The examiner expressed concern over a range of combustion temperatures and the lack of nexus of the amount of CuO – i.e. it is not a linear relationship according to the tables.  The product is not described beyond being carbon black with CuO.  The applicant may wish to recite the solid modified carbon material comprises 0.1 to 10 wt. % CuO.
The examiner indicated that the composition claim of claim 1 is in the nature of a “product by process” claim for which the standard to be met to establish a 103/obviousness rejection is broad/not as high.   The examiner suggested reviewing the original filing to further limit the product such as by claiming properties (i.e. amount of CuO, ignition temperatures etc.)  The examiner cautioned against claiming a range if there are no ranges recited in the original filing.  The applicant may also consider amending the process of formation and reactants.  A declaration would be helpful in this regard (i.e. to further establish a new property claimed will impact the product, how it will impact the product, etc. in furtherance of an argument that the resulting products of the prior art will not necessarily overlap the new claimed properties)
The applicant is considering amending the carbon black to C311 in an effort to further limit the carbon black.  To do this the applicant will need to submit a declaration with product information attesting to that being the product used in order to support adding such limitations to the claims (i.e. porosity, particle size).  The declaration may 


The examiner indicated that C311 has a CAS number of 1333-86-4. For informational purposes one commercial supplier provides:

    PNG
    media_image1.png
    896
    935
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    974
    1479
    media_image2.png
    Greyscale


	The applicant is urged to review the cited relevant prior art and may address same with submission of the amended claims.  This prior art was previously cited on the PTO 892 (i.e. Adsorption of Copper from Copper Sulphate Solution on Carbon black Spheron 9)  
	The examiner will consider all amendments and search same.  Claim 1 if amended will require more than 3 hours search (i.e. not suitable for AFCP 2.0); however, if the process of preparing is corrected to overcome the 112 is suitable for 






/PAMELA H WEISS/Primary Examiner, Art Unit 1759